Citation Nr: 1701354	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to June 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.


FINDINGS OF FACT

1.  The Veteran's left knee disorder clearly and unmistakably existed prior to active duty service.

2.  The Veteran's pre-existing left knee disorder clearly and unmistakably was not aggravated beyond its natural progression by active duty service.

3.  The Veteran's right wrist disorder clearly and unmistakably existed prior to active duty service. 

4.  The Veteran's pre-existing right wrist disorder clearly and unmistakably was not aggravated beyond its natural progression by active duty service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2016).

2.  The criteria for establishing service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In the present case, in a July 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate her claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of her claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and the statements of the Veteran.

The Veteran was afforded a VA examination in January 2013, with an addendum opinion obtained in March 2013.  The January 2013 examination report is adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination and testing, and provided a reasoned rationale for the opinion rendered.  The January/March 2013 opinions show that the examiner considered all relevant evidence of record, including the Veteran's statements.

II. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Only such conditions as are recorded in the examination reports are to be considered as "noted."  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  This standard is further explained in 38 C.F.R. § 3.306(b, which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service condition underwent an increase in severity during service.  That notwithstanding, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2016).  In other words, the presumption of aggravation only arises "where the pre-service disability underwent an increase in severity during service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

If the presumption of aggravation arises under 38 U.S.C.A. § 1153, then the burden shifts from the Veteran, to the government to rebut by clear and unmistakable evidence the pre-existing condition was not aggravated during service, or by establishing that any increase in disability is due to the natural progression of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306; Cotant v. Principi, 17 Vet. App. 117, 131 (2003); VAOPGCPREC 3-03, 69 Fed. Reg. 29178 (2004); see also Wagner and Hunt, both supra.

In deciding a claim based on aggravation, the question turns on whether there has been any measurable worsening of the condition during service, and then on whether such worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary of intermittent flare ups of a pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. at 296-97.

II. Analysis

A review of the Veteran's service treatment records reveal that status post left knee arthroscopic surgery, with post-operative diagnoses of left knee synovitis, osteochondral fragment and free bodies, osteochondrosis of the inferior pole of the patella, and medial meniscus tear, was noted upon entry into service, (see Pre-Enlistment Examination Report, dated January 19, 2001; Orthopedic Consultation Report, dated November 7, 2001); and thus, the Veteran is not entitled to the presumption of soundness as regards the left knee.  38 U.S.C.A. § 1111; see also Paulson v. Brown, 7 Vet. App. at 468.  Accordingly, with respect to the left knee claim, the issue to be decided is whether the Veteran's pre-existing left knee condition was aggravated during service.

While the January 2001 pre-enlistment examination report does not contain a notation pertinent to the right wrist, the pre-service treatment records show that the Veteran was involved in a motor vehicle accident in June 2000, injuring her left knee and right wrist.  Significantly, an April 2001 private orthopedic report discloses that the Veteran was referred for orthopedic evaluation and treatment for injuries sustained in the June 2000 motor vehicle accident.  At that time, the Veteran's chief complaints included right wrist pain and numbness with limitation of motion, as well as left knee pain and swelling.  Orthopedic examination revealed decreased range of motion, stiffness, and tenderness of the right wrist joint, and revealed effusion, tenderness and decreased range of motion (flexion 120 degrees and extension 25 degrees) of the left; the impressions included internal derangement of the left knee and stenosing tenosynovitis of the right wrist.

A May 2001 operative report shows that the Veteran underwent surgery on her left knee due to left knee internal derangement, left knee synovitis, osteochondral fragment and free loose bodies, osteochondrosis of the inferior pole of the patella, and medial meniscal tear.  A June 2001 private treatment record shows a history of right wrist pain following the June 2000 motor vehicle accident.  The Veteran reported that she had both X-rays and a magnetic resonance imaging (MRI) scan of the right wrist which were negative.  Examination of the right wrist was normal.  The June 2001 private treatment record reveals an impression of bilateral knee sprain with derangement on the left side, status-post arthroscopic surgery of the left knee with loose bodies, and degeneration of medial meniscus.

The service treatment records show that the Veteran complained of left knee and right wrist pain on several occasions during her five plus years of active duty service.  Specifically, a June 2006 service treatment record shows that the Veteran was on a profile for both knees since approximately 2002.  The service treatment records also show a possible re-injury to the right wrist in June 2003.

A March 2007 Physical Evaluation Board Proceeding shows that the Veteran was medically discharged due to left foot, left knee, and right wrist disorders.  With regard to the left knee it was noted that the Veteran demonstrated early arthritis manifested as retropatellar pain syndrome of the left knee with a history of a motor vehicle accident prior to entry to active duty as well as a history of arthroscopic surgery.  Physical examination of the left knee revealed some tenderness over the patellar tendon only.  There was no evidence of ligamentous laxity.  Motor and sensation testing was normal.  Ranges of motion, limited by pain, were also normal.  X-rays showed narrowing of the medial compartment of the main left knee joint as well as probable early arthritis.  There was an old and healed fracture in the proximal shaft of the fibular where bone remodeling was present.  Otherwise, the X-ray was unremarkable.  The Physical Evaluation Board found that the Veteran's left knee disorder existed prior to military service and also found that there was no evidence of permanent service aggravation.

With regard to the right wrist, the March 2007 Physical Evaluation Board shows complaints of right wrist pain with activity following a motor vehicle accident prior to active service.  Physical examination showed mild global wrist tenderness but the remainder of the examination was negative.  Wrist ranges of motion were limited by pain and the MRI was negative.  The Physical Evaluation Board found that the Veteran's right wrist disorder existed prior to military service and also found that there was no evidence of permanent service aggravation.

Prior to the Veteran's discharge from active duty service, the Veteran presented for a VA general examination in April 2007.  Upon examination, the Veteran's complaints included chronic pain in the left knee and the right wrist.  The examiner referred by history to the Veteran's pre-service, June 2000 motor vehicle accident where the Veteran injured, among other parts of her body, her left knee and right wrist.  Upon review of the claims file, along with a discussion of the Veteran's pre and post-service treatment records, the examiner diagnosed left knee chronic retropatellar pain syndrome and infrapatellar tendonitis and opined that this was due to active duty and had functional limitations.  The examiner also diagnosed chronic right wrist sprain and opined that this was also due to active duty and had functional limitations.

Upon review, the Board determines that the opinion of the service department medical professionals who examined the Veteran, and rendered the finding that her right wrist condition existed prior to active duty service, in conjunction with the pre-service private medical records showing that the Veteran was involved in a motor vehicle accident in June 2000, injuring her right wrist, and was subsequently diagnosed with stenosing tenosynovitis of the right wrist in April 2001, constitutes clear and unmistakable evidence demonstrating that the right wrist condition existed prior to her entry into active duty service.

With regard to whether the Veteran's pre-existing left knee and right wrist conditions were aggravated or permanently worsened by service, the record evidence does not demonstrate that the Veteran's left knee and right wrist conditions progressed at an abnormally high rate during service.  In this regard, when the Veteran was examined for her Medical Board proceeding in March 2007, and by VA in January and March of 2013, both the service department and VA examiners' opinions were that the Veteran's left knee and right wrist conditions were not aggravated beyond its natural progression by active duty service.

The Veteran was afforded a VA examination in January 2013 specific to the left knee and right wrist.  This examination report shows a diagnosis of postoperative left knee but also shows a normal examination of the right wrist.  With regard to the left knee the examiner wrote that based on the Veteran's claims file and service treatment records, her subjective examination, objective examination, and diagnostic and clinical tests, the Veteran's pre-existing left knee condition was clearly and unmistakably NOT aggravated beyond its natural progression by in-service activity.  With regard to the right wrist the examiner wrote that based on the Veteran's claims file and service treatment records, her subjective examination, objective examination, and diagnostic and clinical tests, the Veteran's pre-existing right wrist condition was clearly and unmistakably NOT aggravated beyond its natural progression by in-service activity as the Veteran did not currently have a right wrist condition.  To clarify, in a March 2013 addendum, the examiner again wrote that the Veteran's pre-existing left knee disability was not aggravated beyond its natural progression by in-service activity as her left knee was in "remarkably good condition."  The examiner noted that the Veteran had a left knee arthroscopic repair/meniscectomy done in 2000.  This surgery usually predisposes patients, whether they have been in military service or not, to early-onset osteoarthritis of the knee.  The Veteran had no osteoarthritis of the left knee, even after having been in service.  This, according to the examiner, was somewhat unusually a good finding for someone who had an arthroscopy thirteen years earlier.

Although the Veteran was treated for left knee and right wrist pain on several occasions during service, for a condition to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of that condition during service.  See Verdon v. Brown, 8 Vet. App. 529, 537 (1996); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (same effect).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a) (2016) .

With regard to the right wrist, the January 2013 examiner found that there are no objective or subjective findings suggesting a right wrist disorder at the present time.  Furthermore, the March 2013 addendum opinion noted that the Veteran's left knee was in "remarkably good condition."  The examiner noted that the Veteran had a left knee arthroscopic repair/meniscectomy done in 2000, which usually predisposes patients, whether they have been in military service or not, to early-onset osteoarthritis of the knee; of which, even after the Veteran having been in service, was not indicated at the time of the January 2013 examination.  This, according to the examiner, was somewhat unusually a good finding for someone who had an arthroscopy thirteen years earlier.  Thus, the examiner explained that the Veteran's left knee and right wrist disorders have manifested with only minimal symptoms since her discharge from active service.

The Board acknowledges the Veteran's statements that her left knee and right wrist conditions flared up and were aggravated as a result of active duty service, and that she was treated for left knee and right wrist pain on several occasions during service.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise, such as diagnosis or etiology of a musculoskeletal condition, or the aggravation of any such preexisting condition.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, joint pain can have many causes and require medical testing to diagnose, as well as require medical expertise to determine the etiology of the pain or if an underlying condition has permanently worsened.  Thus, contrary to the Veteran's contentions, the Board observes that the Veteran is competent to state that she had left knee and right wrist pain and problems in service, but her statements are not competent to establish that her preexisting conditions permanently increased in severity during, or that such conditions progressed at a rate higher than normally expected due to her active duty service.

The Board also acknowledges that the opinions of the VA examiner in April 2007 are favorable.  It appears that the VA examiner's opinions focused solely on direct causation, concluding that the left knee and right wrist conditions are due to service.  However, the VA examiner provided no rationale for these conclusions; especially in light of the facts and data, as were documented in that VA report, that detailed the Veteran's pre-service accident, the injuries she sustained therefrom, and the extent of the treatment that she received thereafter.  Nor does the VA examiner rule out, under the circumstances of this case, whether the Veteran's left knee and right wrist conditions pre-existed service and, if so, whether such conditions were aggravated beyond their natural progression.  The guiding factors in evaluating the probative value of a medical opinion includes whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodreguiz v. Peake, 22 Vet. App. 295, 302-03 (2008).  As such, the Board finds that the opinions contained in the April 2007 VA report lack sufficient reliability upon which any probative value can attach, absent a rationale explaining the basis for the conclusions submitted in the opinions.

Given that the Veteran was treated for left knee and right wrist pain on several occasions during service, the Board finds such in-service treatment constitutes temporary or intermittent flare ups of the preexisting conditions, when compared against the most probative clinical data and medical findings contained in the March 2007 Medical Evaluation Board Proceedings and the January and March of 2013 VA reports.  See Verdon, 8 Vet. App. at 537; Hunt, 1 Vet. App. at 297.  Thus, the medical evidence, in its entirety, establishes that the Veteran's left knee and right wrist conditions are symptomatic; in that, they cause the Veteran pain upon weight bearing activity, but such evidence does not establish an increase in disability during service, or that such conditions progressed at an abnormally high rate due to her activities in service.  Accordingly, the Board determines that the most probative medical evidence of record clearly and unmistakably establishes that the Veteran's preexisting left knee and right wrist conditions were not aggravated beyond their natural progression by her active duty service.

Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right wrist disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


